In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Westchester County, entered October 7, 1970, which, after a hearing, dismissed the writ and remanded him to the custody of respondent. Judgment reversed, on the law, without costs, and proceeding remanded to the Special Term for further proceedings consistent herewith. We find no merit to relator’s contentions with regard to the. computation of “ good time ” credit. On appeal he raised the question of invalidity of the parole revocation procedures whereby he was allegedly deprived of the right to counsel and was allegedly not afforded a hearing. As to these issues further proceedings are required in accordance with the rules and procedures set forth in People ex rel. Maggio v. Casscles (28 N Y 2d 415). Munder, Acting P. J., Martuscello, Latham, Shapiro and Gulotta, JJ., concur.